DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, Figures 1A-2 in the reply filed on 07/30/2021 is acknowledged.
Claims 2, 4, 10, 13-14, 16, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 07/30/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in response to an interview with Anthony Guebert on 08/16/2021.

The application has been amended as follows: 


In the Claims
Claim 1, line 8, “with” (first occurrence) has been replaced by  --to--  ;
Claim 1, line 8, “with” (second occurrence) has been replaced by  --to--  ;
Claim 1, line 9,  --and including a track extending longitudinally in an upward and downward direction--  has been inserted after “back”;
Claim 1, line 10, “with” has been replaced by  --to--  ;
Claim 1, line 16,  --disposed along a length of the track and--  has been inserted after “slots”;
Claim 1, line 17,  --, including the second location,--  has been inserted after “locations”;
Claim 1, line 20, “.” has been replaced by  --, and--  ;
Claim 1, after line 20,  --wherein the locking protrusion is configured for movement in a direction perpendicular to the upward and downward direction and is spring-biased to maintain the locking protrusion in a locked configuration and is configured to release the locking protrusion to an unlocked configuration when an actuator is moved by the user against a bias of a spring.--  has been inserted;
Claim 9, line 4, “with” has been replaced by  --to--  ;
Claim 9, line 5, “with” has been replaced by  --to--  ;
Claim 9, line 6,  --and including a track extending longitudinally in an upward and downward direction--  has been inserted after “back”;
Claim 9, line 7, “with” has been replaced by  --to--  ;
Claim 9, line 16, “.” has been replaced by  --, and--  ;

Claim 11 has been canceled;
Claim 17 has been canceled;
Claim 18, line 3, “with” has been replaced by  --to--  ;
Claim 18, line 4, “with” (first occurrence) has been replaced by  --to--  ;
Claim 18, line 4,  --comprising an elongate track--  has been inserted after “element”;
Claim 18, line 4, “with” (second occurrence) has been replaced by  --to--  ;
Claim 18, line 6,  --in a downward direction from the first location--  has been inserted after “distance”;
Claim 18, line 8,  --in an upward direction or the downward direction along a length of the track--  has been inserted after “move”;
Claim 18, line 11,  --final--  has been inserted after “a”;
Claim 18, line 16,  --disposed along the length of the track--  has been inserted after “slots”;
Claim 18, line 17,  --that include the initial second location and the final second location--  has been inserted after “locations”;

Claim 18, after line 22,  --wherein the attachment means further comprises a spring-biased actuator configured for movement in a direction perpendicular to the upward and downward directions and configured to maintain the attachment means in a locked configuration and configured to release the attachment means to an unlocked configuration when the actuator is moved by a user against a bias of a spring, and wherein:
unlocking the attachment means comprises moving the actuator; and 
locking the attachment means comprises releasing the actuator.--  has been inserted;
Claims 20-23 have been canceled;
Claim 24, line 3, “with” has been replaced by  --to--  ;
Claim 24, line 4, line 4, “with” (first occurrence) has been replaced by  --to--  ;
Claim 24, line 4,  --comprising an elongated track--  has been inserted after “element”;
Claim 24, line 4, “with” (second occurrence) has been replaced by  --to--  ;
Claim 24, line 6,  --in a downward direction from the first location--  has been inserted after “distance”;
Claim 24, line 8,  --in an upward direction or the downward direction along a length of the track--  has been inserted after “move”;
Claim 24, line 11,  --final--  has been inserted after “a”;

Claim 24, line 18,  --against a bias of a spring--  has been inserted after “user”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches or suggests the attachment means comprising a spring-biased actuator or a locking protrusion thereof that is spring-biased in a direction perpendicular to a direction of movement of an adjustable portion of a semi-rigid flap, where the adjustable portion is movably connected to an elongated track defining the direction of movement, together with the other details recited in the independent claims.
The most pertinent prior art includes:
FR 2825668 to Bresler
US 2017/0055712 to Hill
US 5944016 to Ferko
US 7258677 to Rudy.
Bresler is similar in the orientation and actuating direction of movement of the lower end of the semi-rigid flap.  However, Bresler has an infinitely adjustable actuator with no spring biasing of the actuator into a locked position.  Hill is pertinent because he shows a semi-rigid flap 101 whose protrusion is adjusted by the same principle of adjusting a position of one end of the flap relative to the other end.  The adjustment is by moving a strip 100 in a slot or multiple slots behind the semi-rigid flap.  Hill also has a .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636